COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ex parte Adrian Barnes

Appellate case number:      01-19-00644-CR

Trial court case number:    1494270A

Trial court:                209th District Court of Harris County

        On January 8, 2020, appellant, Adrian Barnes, filed a “Motion to Strike the
Untimely Brief Filed by Appellee,” requesting that this Court strike the appellee’s brief
“for its untimeliness.” We deny the motion. See TEX. R. APP. P. 31.1, 38.6(d).

       It is so ORDERED.



Judge’s signature: ____/s/ Julie Countiss_______
                    Acting individually       Acting for the Court

Date: __January 23, 2020____